The Court being Opened According to Adjournm* the Libel and Claim read, Mr Bull Attry for the Claim*3 produced his Plea in Court, Whereupon Mr Bollan Attry for the Captors Objected against it, for that no Security being given to the Captors for Answering double Costs pursuant to the Act of Parliament for that Purpose, Upon which Objection of Mr Bollans after the thing was Debated the Plea afores4 was rejected by the Court, After Which the Preparatory Examinations were read, produced in Court and Also other papers were produced in Court with the preparitory Exams and delivered to the Judge, the Court is adjourned to 3 a Clock P: M